Citation Nr: 1241715	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing before the Board and such hearing was scheduled for January 2012; however, he cancelled the hearing and did not request that it be rescheduled.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

The evidence reasonably establishes that the Veteran's tinnitus began in service and has persisted.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form 214 reflects that he served in the Air Force.  Additional personnel records show he participated in an aerial mission while serving in Vietnam.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.  

November and December 1997 private treatment records from Towson Ear, Nose, and Throat, L.L.C. show that the Veteran was given diagnoses of noise induced hearing loss and tinnitus.  

A March 2010 VA treatment records shows that the Veteran complained of chronic tinnitus and was made aware that there are minimal treatment options.  

In a December 2009 statement, the Veteran reported that he was routinely exposed to noise trauma in service in the form of air craft engine noise.  He reported that while stationed at Langley Air Force Base (AFB) in Virginia, his office and barracks were located beside the runway, and as such he was exposed to constant noise from daily air craft activity.  He reported that while on a temporary duty assignment in Vietnam, he was housed in barracks abutting the runway at Cam Rahn Bay Air Base.  He reported that he noticed ringing in his ears upon his February 1970 separation from active service, but did not pay attention to it.  He reported that following service he worked in an office as an insurance officer; he denied any postservice noise trauma.  He indicated that he was unaware tinnitus was a compensable disability until he filed a claim of service connection for another disability and was so advised.  

In a statement received in February 2010, the Veteran's spouse related that he went to a doctor in 1971 for complaints of ringing in the ears and was told that there was nothing that could be done about it.  She stated that the tinnitus has continued since the Veteran's separation from active service.  

The Veteran's claim for service connection, his notice of disagreement (NOD), and his substantive appeal, all consistently assert that he had been experiencing tinnitus since service.  In conjunction with his NOD, to support his claim, the Veteran submitted copies of a personal household ledger in which he kept track of family expenses.  A May 1971 notation in the ledger shows a ten dollar payment to a Dr. G.B. with an associated remark of "ringing in ears".  The Veteran reported that Dr. G.B. cleaned wax out of his ears and told him that there was nothing that could be done about the tinnitus.  

In July 2012, the Veteran submitted new evidence in support of his claim in the form of a May 1966 letter he wrote to his sister while he was on active service.  In the letter he explained to his sister that some of his duties involved working on the runway and he was able to watch B-52 airplanes land and take off from roughly 25 yards away.  

The Veteran contends that he has tinnitus as a result of exposure to noise trauma in service.  It is not in dispute that he has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, the Board notes that while the Veteran's military occupational specialty of personnel technician is not one commonly associated with noise trauma; his accounts of such trauma from working near the runways at various Air Bases are plausible (and supported by credible corroborating evidence).  In addition, the record shows he participated in an aerial mission while in Vietnam (likely exposing him to additional noise trauma).  Therefore, it may reasonably be conceded that he was subjected to some degree of noise trauma in service.  What he must still show to establish service connection for tinnitus is that such disability is related to his service/noise trauma therein.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  The Board finds not implausible his explanation that he visited a doctor in May 1971 for complaints of ringing in the ears and was told that there was no treatment for tinnitus (and consequently did not seek treatment during a lengthy interval after May 1971).  Based on the record, the Board finds no reason to doubt the Veteran's statement that he was unaware he could file a claim of service connection for tinnitus until he filed a claim of service connection for a different disability.  His statements (including in his July 2009 service connection claim and in his February 2010 NOD), as they relate to his tinnitus, have been consistent and are considered credible.  The supporting evidence he has submitted, including a statement from his spouse and a copy of a household ledger noting a payment for a doctor's visit pertaining to ringing in the ears, tends to substantiate the Veteran's statements.  The Board finds no reason to reject the Veteran's accounts.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


